DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 5/2/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the interpretation under 112(f) and rejections under 112(b) and 112(a) previously set forth.

	

	

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Deutsch et al. (US Patent Application Publication 2019/0138333), referred to as Deutsch herein [previously presented].
Fitzgerald et al. (US Patent Application Publication 2018/0321951), referred to as Fitzgerald herein [previously presented].
Weichsel et al. (US Patent Application Publication 2021/0151961), referred to as Weichsel herein [previously presented].
Gilman et al. (US Patent Application Publication 2017/0329297), referred to as Gilman herein. 
Yoda et al. (US Patent Application Publication 2019/0062996), referred to as Yoda herein.
Liu et al. (US Patent Application Publication 2005/0055344), referred to as Liu herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch in view of Fitzgerald.


Regarding claim 1, Deutsch discloses a method of installing a system by dynamically recommending actions for system installation, the method comprising (Deutsch, Abstract with ¶0046, ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance):
accessing initial digital twin information from a digital twin stored on a cloud server through an interactive assistant stored on the cloud server for system installation (Deutsch, Abstract with ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance. Fig. 1 with ¶0041-¶0044 and ¶0053 – cloud computing);
analyzing the initial digital twin information to detect a system failure; assigning a designated worker by the interactive assistant for system installation based on the analysis of the initial digital twin information (Deutsch, ¶0076 – suggested course of action may include suggesting a specific operator to perform the action for the identified current operational event. In the example given, the detected current operation event is “overheat”, which is one example of system failure);
displaying an installation map on a display of the 


upon determining that the failure is not repaired, determining an action to be performed by the designated worker 
 and displaying that the failure is repaired on the display of the mobile computing device after the system is installed based on analysis of the interactive assistant (Deutsch, ¶0074, ¶0076 – descriptions of previous operational events, responses to previous operational events, and the result of the response, including whether it was successful, are saved and presented. For example, Figs. 2 and 4 show “Rotor replaced”, and “replaced combustion chamber” installation completion displays respectively. See also ¶0061).
However, Deutsch appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Fitzgerald discloses a digital assistant including instructions informed by past installations (Fitzgerald, Abstract with ¶0001-¶0002), including
mobile communication device (Fitzgerald, ¶0063 – personal computing device such as a cellular or tablet device), 
performing system installation by repeatedly performing operations until complete, the operations comprising: receiving images from an imaging device and text from the mobile computing device and storing the images as image data and the text as text data in the cloud server, wherein the images show one or more components of the system being installed and the text includes input from the worker; determining whether the operation is complete based on the image data and text data (Fitzgerald, ¶0008-¶0010, ¶0064-¶0065, Fig. 6 with  ¶0084-¶0085 – installation guidance is provided in response to analysis of images captured of the installation. ¶0043, ¶0070 – previous and current textual search information is used to tailor instructions. ¶0060-¶0062 – based on received feedback, detection of incorrect configuration causes adjusted guidance to correct the configuration. ¶0003, ¶0010 – feedback can be images captured by the client device. ¶0072 – installation progress is monitored and continued until installation is complete, including via text feedback from the user. See also ¶0030 – wiring issues identified in captured images and ¶0067. ¶0011, ¶0078 – images and text stored in a cloud server).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include a mobile device for recording installation images and text input for analysis and receiving installation correction instructions based on the teachings of Fitzgerald. The motivation for doing so would have been to prevent sub-optimal installation, address installation problems (Fitzgerald, ¶0003), and reduce installation time and effort.

Regarding claim 4, Deutsch as modified discloses the elements of claim 1 above, and further discloses wherein the digital twin information comprises a virtual representation of the system installed in a building (Deutsch, Abstract – virtual representation. ¶0056 – elevator, healthcare. ¶0073 – gas turbine in a manufacturing plant).

Regarding claim 5, Deutsch as modified discloses the elements of claim 1 above, and further discloses wherein the digital twin information comprises a virtual representation of a component for the system (Deutsch, Abstract – virtual representation. Figs. 2 and 4 – components such as rotors, software, injectors, combustion chamber, etc.).

Regarding claim 6, Deutsch as modified discloses the elements of claim 1 above, and further discloses wherein the text indicates information related to a status of the system being installed (Deutsch, Abstract with ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance. Fitzgerald, ¶0003-¶0004, ¶0009-¶0010, ¶0067 – tailored installation guidance based on images to correct the configuration. ¶0043, ¶0070 – previous and current textual search information is used to tailor instructions).

Regarding claim 7, Deutsch as modified discloses the elements of claim 1, and further discloses wherein the operation of recommending the action to be performed includes outputting the recommended action to the designated worker by using the display of the mobile computing device, a speaker of the mobile computing device, or the display and the speaker (Deutsch, Fig. 4 with ¶0073-¶0076 – suggested course of action for a suggested operator. See also ¶0062 – audio interface, display panel).

Regarding claim 9, Deutsch discloses a non-transitory computer readable medium storing software comprising instructions executable by one or more computers, which, upon such execution, cause the one or more computers to (Deutsch, Abstract with ¶0046, ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance. Fig. 19 with ¶0119-¶0120, ¶0127-¶0128 – processor executing instructions stored in hardware media):
access initial digital twin information from a digital twin stored on a cloud server through an interactive assistant stored on the cloud server for system installation (Deutsch, Abstract with ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance. Fig. 1 with ¶0041-¶0044 and ¶0053 – cloud computing);
analyze the initial digital twin information to detect a system failure; assign a designated worker by the interactive assistant for system installation based on the analysis of the initial digital twin information (Deutsch, ¶0076 – suggested course of action may include suggesting a specific operator to perform the action for the identified current operational event. In the example given, the detected current operation event is “overheat”.);
display an installation map on a display of a Fig. 2 with ¶0060-¶0062 – virtual model displayed including a map of installation on the digital twin. Installation in this case includes installing replacement rotor, and control software);


upon determining that the failure is not repaired, determining an action to be performed by the designated worker 
 display updated map on the display of the mobile computing device based on the updated twin information; and display installation is completed on the display of the mobile computing device after the system is installed based on analysis of the interactive assistant (Deutsch, ¶0074, ¶0076 – descriptions of previous operational events, responses to previous operational events, and the result of the response, are saved and presented. For example, Figs. 2 and 4 show “Rotor replaced”, and “replaced combustion chamber” installation completion displays respectively. See also ¶0061).
However, Deutsch appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Fitzgerald discloses a digital assistant including instructions informed by past installations (Fitzgerald, Abstract with ¶0001-¶0002), including
mobile communication device (Fitzgerald, ¶0063 – personal computing device such as a cellular or tablet device), 
performing system installation by repeatedly performing operations until complete, the operations comprising: receiving images from an imaging device and text from the mobile computing device and storing the images as image data and the text as text data in the cloud server, wherein the images show one or more components of the system being installed and the text includes input from the worker; determining whether the operation is complete based on the image data and text data (Fitzgerald, ¶0008-¶0010, ¶0064-¶0065, Fig. 6 with  ¶0084-¶0085 – installation guidance is provided in response to analysis of images captured of the installation. ¶0043, ¶0070 – previous and current textual search information is used to tailor instructions. ¶0060-¶0062 – based on received feedback, detection of incorrect configuration causes adjusted guidance to correct the configuration. ¶0003, ¶0010 – feedback can be images captured by the client device. ¶0072 – installation progress is monitored and continued until installation is complete. See also ¶0030 – wiring issues identified in captured images and ¶0067. ¶0011, ¶0078 – images and text stored in a cloud server).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include a mobile device for recording installation images and text input for analysis and receiving installation correction instructions based on the teachings of Fitzgerald. The motivation for doing so would have been to prevent sub-optimal installation, address installation problems (Fitzgerald, ¶0003), and reduce installation time and effort.

Regarding claim 12, Deutsch as modified discloses the elements of claim 9 above, and further discloses wherein the digital twin information comprises a virtual representation of the system installed in a building (Deutsch, ¶0056 – elevator, healthcare. ¶0073 – gas turbine in a manufacturing plant).

Regarding claim 13, Deutsch as modified discloses the elements of claim 9 above, and further discloses wherein the digital twin information comprises a virtual representation of a component for the system (Deutsch, Figs. 2 and 4 – components such as rotors, software, injectors, combustion chamber, etc.).

Regarding claim 14, Deutsch as modified discloses the elements of claim 9 above, and further discloses wherein the text indicates information related to a status of the system being installed (Fitzgerald, ¶0003-¶0004, ¶0009-¶0010, ¶0067 – tailored installation guidance based on images to correct the configuration. ¶0043, ¶0070 – previous and current textual search information is used to tailor instructions. In the example given, the query is concerning an installation step).

Regarding claim 15, Deutsch as modified discloses the elements of claim 9, and further discloses wherein the operation of recommending the action to be performed includes outputting the recommended action to the designated worker by using the display of the mobile computing device, a speaker of the mobile computing device, or the display and the speaker (Deutsch, Fig. 4 with ¶0073-¶0076 – suggested course of action for a suggested operator. See also ¶0062 – audio interface, display panel).

Regarding claim 16, Deutsch as modified discloses the elements of claim 9 above, and further discloses wherein the text indicates information related to a status of the system being installed (Fitzgerald, ¶0003-¶0004, ¶0009-¶0010, ¶0067 – tailored installation guidance based on images to correct the configuration. ¶0043, ¶0070 – previous and current textual search information is used to tailor instructions. In the example given, the query is concerning an installation step).

Regarding claim 17, Deutsch discloses an interactive assistant for installing a system and for dynamically recommending one or more actions for installing the system, the interactive assistant comprising (Deutsch, Abstract with ¶0046, ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance):
one or more computers and a non-transitory computer readable medium storing instructions that are executable by the one or more computers to (Deutsch, Fig. 19 with ¶0119-¶0120, ¶0127-¶0128 – processor executing instructions stored in hardware media):
access initial digital twin information from a digital twin stored on a cloud server through an interactive assistant stored on the cloud server for system installation (Deutsch, Abstract with ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance. Fig. 1 with ¶0041-¶0044 and ¶0053 – cloud computing);
analyze the initial digital twin information to detect a system failure; assign a designated worker by the interactive assistant for system installation based on the analysis of the initial digital twin information (Deutsch, ¶0076 – suggested course of action may include suggesting a specific operator to perform the action for the identified current operational event. In the example given, the detected current operation event is “overheat”.);
display an installation map on a display of a 


upon determining that the failure is not repaired, determining an action to be performed by the designated worker 
display updated map on the display of the mobile computing device based on the updated twin information; and display installation is completed on the display of the mobile computing device after the system is installed based on analysis of the interactive assistant (Deutsch, ¶0074, ¶0076 – descriptions of previous operational events, responses to previous operational events, and the result of the response, are saved and presented. For example, Figs. 2 and 4 show “Rotor replaced”, and “replaced combustion chamber” installation completion displays respectively. See also ¶0061).
However, Deutsch appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Fitzgerald discloses a digital assistant including instructions informed by past installations (Fitzgerald, Abstract with ¶0001-¶0002), including
mobile communication device (Fitzgerald, ¶0063 – personal computing device such as a cellular or tablet device), 
performing system installation by repeatedly performing operations until complete, the operations comprising: receiving images from an imaging device and text from the mobile computing device and storing the images as image data and the text as text data in the cloud server, wherein the images show one or more components of the system being installed and the text includes input from the worker; determining whether the operation is complete based on the image data and text data (Fitzgerald, ¶0008-¶0010, ¶0064-¶0065, Fig. 6 with  ¶0084-¶0085 – installation guidance is provided in response to analysis of images captured of the installation. ¶0043, ¶0070 – previous and current textual search information is used to tailor instructions. ¶0060-¶0062 – based on received feedback, detection of incorrect configuration causes adjusted guidance to correct the configuration. ¶0003, ¶0010 – feedback can be images captured by the client device. ¶0072 – installation progress is monitored and continued until installation is complete. See also ¶0030 – wiring issues identified in captured images and ¶0067. ¶0011, ¶0078 – images and text stored in a cloud server).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include a mobile device for recording installation images and text input for analysis and receiving installation correction instructions based on the teachings of Fitzgerald. The motivation for doing so would have been to prevent sub-optimal installation, address installation problems (Fitzgerald, ¶0003), and reduce installation time and effort.

Regarding claim 20, Deutsch as modified discloses the elements of claim 17 above, and further discloses wherein the text indicates information related to a status of the system being installed (Fitzgerald, ¶0003-¶0004, ¶0009-¶0010, ¶0067 – tailored installation guidance based on images to correct the configuration. ¶0043, ¶0070 – previous and current textual search information is used to tailor instructions. In the example given, the query is concerning an installation step).


Claims 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch in view of Fitzgerald in further view of Weichsel in further view of Gilman.

Regarding claim 2, Deutsch as modified discloses the elements of claim 1 above. However, Deutsch as modified appears not to expressly disclose wherein the designated worker is a robot and the mobile communication device is embedded in the robot.
However, in the same field of endeavor, Weichsel discloses a computer assistant for installation (Weichsel, Abstract), including
wherein the designated worker is a robot (Weichsel, ¶0008-¶0016 – assistant determines whether the assembly should be performed by an assembler or a robot. See also Fig. 2 with ¶0030-¶0031, ¶0037-¶0039).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include selecting a robot as the designated worker depending on the task based on the teachings of Weichsel. The motivation for doing so would have been to improve efficiency and timeliness by best using the available resources (Weichsel, ¶0008).
However, Fitzgerald as modified appears not to expressly disclose and the mobile communication device is embedded in the robot. However, in the same field of endeavor, Gilman discloses robotic repair (Gilman, Abstract with ¶0007), including
wherein the designated worker is a robot and the mobile communication device is embedded in the robot (Gilman, Fig. 2 with ¶0021, ¶0028, ¶0031 – embedded communications within mobile robot repair workers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the robot worker of Deutsch as modified to a mobile unit with embedded communications based on the teachings of Gilman. The motivation for doing so would have been to facilitate access to components not easily accessible to humans, including components in motion such as a moving vehicle (Gilman, ¶0018).

Regarding claim 10, Deutsch as modified discloses the elements of claim 9 above. However, Deutsch as modified appears not to expressly disclose wherein the designated worker is a robot and the mobile device is embedded in the robot.
However, in the same field of endeavor, Weichsel discloses a computer assistant for installation (Weichsel, Abstract), including
wherein the designated worker is a robot and the mobile device is embedded in the robot (Weichsel, ¶0008-¶0015 – assistant determines whether the assembly should be performed by an assembler or a robot. See also Fig. 2 with ¶0030-¶0031, ¶0037-¶0039).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include selecting a robot as the designated worker depending on the task based on the teachings of Weichsel. The motivation for doing so would have been to improve efficiency and timeliness by best using the available resources (Weichsel, ¶0008).

Regarding claim 18, Deutsch as modified discloses the elements of claim 17 above. However, Deutsch as modified appears not to expressly disclose wherein the designated worker is a robot and the mobile communication device is embedded in the robot.
However, in the same field of endeavor, Weichsel discloses a computer assistant for installation (Weichsel, Abstract), including
wherein the designated worker is a robot and the mobile communication device is embedded in the robot (Weichsel, ¶0008-¶0015 – assistant determines whether the assembly should be performed by an assembler or a robot. See also Fig. 2 with ¶0030-¶0031, ¶0037-¶0039).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include selecting a robot as the designated worker depending on the task based on the teachings of Weichsel. The motivation for doing so would have been to improve efficiency and timeliness by best using the available resources (Weichsel, ¶0008).

Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch in view of Fitzgerald in further view of Liu.

Regarding claim 3, Deutsch as modified discloses the elements of claim 1, and further discloses upon determining that the failure is not repaired, extracting suggesting a specific operator to perform the action for the identified current operational event. Fitzgerald, ¶0008-¶0010, ¶0043, ¶0064-¶0065, ¶0070, Fig. 6 with ¶0084-¶0085 – installation guidance is provided in response to analysis of text search information, images captured, and stored historical data. ¶0011, ¶0078 – images and text stored in a cloud server).
However, Deutsch as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor He discloses a query based on text and image data (Liu, Abstract), including
extracting features from the image data, text data, weighting the extracted features, and determining result based on the weighted extracted features (Liu, Fig. 5 with ¶0012, ¶0021, ¶0045, ¶0052, ¶0065, ¶0071-¶0074, ¶0091-¶0094 – weighting query keywords with images based on extracted features. ¶0066, ¶0075 – search results are retrieved according to weighting and features).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the guidance query of Deutsch as modified to include weighted features based on the teachings of Liu. The motivation for doing so would have been to improve retrieval performance and produce more accurate and relevant results (Liu, ¶0008, ¶0016).

Regarding claim 11, Deutsch as modified discloses the elements of claim 9, and further discloses wherein the repeatedly performed operations further comprise: upon determining that the failure is not repaired, extracting identified current operational event. Fitzgerald, ¶0008-¶0010, ¶0043, ¶0064-¶0065, ¶0070, Fig. 6 with ¶0084-¶0085 – installation guidance is provided in response to analysis of text search information, images captured, and stored historical data. ¶0011, ¶0078 – images and text stored in a cloud server).
However, Deutsch as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor He discloses a query based on text and image data (Liu, Abstract), including
extracting features from the image data, text data, weighting the extracted features, and determining result based on the weighted extracted features (Liu, Fig. 5 with ¶0012, ¶0021, ¶0045, ¶0052, ¶0065, ¶0071-¶0074, ¶091-¶0094 – weighting query keywords with images based on extracted features. ¶0066, ¶0075 – search results are retrieved according to weighting and features).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the guidance query of Deutsch as modified to include weighted features based on the teachings of Liu. The motivation for doing so would have been to improve retrieval performance and produce more accurate and relevant results (Liu, ¶0008, ¶0016).

Regarding claim 19, Deutsch as modified discloses the elements of claim 17, and further discloses wherein the repeatedly performed operations further comprise: upon determining that the failure is not repaired, extracting ¶0070, Fig. 6 with ¶0084-¶0085 – installation guidance is provided in response to analysis of text search information, images captured, and stored historical data. ¶0011, ¶0078 – images and text stored in a cloud server).
However, Deutsch as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor He discloses a query based on text and image data (Liu, Abstract), including
extracting features from the image data, text data, weighting the extracted features, and determining result based on the weighted extracted features (Liu, Fig. 5 with ¶0012, ¶0021, ¶0045, ¶0052, ¶0065, ¶0071-¶0074, ¶091-¶0094 – weighting query keywords with images based on extracted features. ¶0066, ¶0075 – search results are retrieved according to weighting and features).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the guidance query of Deutsch as modified to include weighted features based on the teachings of Liu. The motivation for doing so would have been to improve retrieval performance and produce more accurate and relevant results (Liu, ¶0008, ¶0016).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch in view of Fitzgerald in further view of Yoda.

Regarding claim 8, Deutsch as modified discloses the elements of claim 1 above, and further discloses further comprising analyzing the initial digital twin information to determine that a component of the system being installed 
However, Deutsch as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Yoda discloses prompting for system repairs (Yoda, ¶0038-¶0039, ¶0254),
including further comprising analyzing stored data to determine that a component of the system being installed is nearing end of recommended usage and wherein the action recommended includes replacing the component (Yoda, ¶0253-¶0255 – recommending replacing a part that is nearing the end of its service life).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include a recommending replacing a part that is near the end of its life based on the teachings of Yoda. The motivation for doing so would have been to enable operators to prepare for the service and appropriately address the problem (Yoda, ¶0255) and minimize downtime (Yoda, ¶0012).



Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Applicant argues that:
The applied references do not disclose the features of the amended independent claims.

The Examiner cannot concur with the Applicant. The prior art discloses the amended features as outlined above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175